Exhibit 10(t)

 

PARKER-HANNIFIN CORPORATION

 

SAVINGS RESTORATION PLAN

 

Parker-Hannifin Corporation, an Ohio corporation, (the “Company”), established
this Savings Restoration Plan (the “Plan”), effective October 1, 1994, for the
purpose of attracting high quality executives and promoting in its executives
increased efficiency and an interest in the successful operation of the Company
by restoring some of the deferral opportunities and employer-provided benefits
that are lost under The Parker Retirement Savings Plan due to legislative
limits. The benefits provided under the Plan shall be provided in consideration
for services to be performed after the effective date of the Plan, but prior to
the executive’s retirement. The Plan is hereby amended and restated as of
September 1, 2004, except as may be otherwise specifically set forth
hereinafter.

 

ARTICLE 1

 

Definitions

 

1.1 Administrator shall mean the Company or, if applicable, the committee
appointed by the Board of Directors of the Company to administer the Plan
pursuant to Article 13 of the Plan.

 

1.2 Annual Deferral shall mean the amount of Compensation which the Participant
elects to defer for a Plan Year pursuant to Articles 2 and 3 of the Plan.

 

1.3 Beneficiary shall mean the person or persons or entity designated as such in
accordance with Article 14 of the Plan.

 

1.4 Change in Control means the occurrence of one of the following events:

 

(i) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board of
Directors of the Company (the “Board”) (the “Company Voting Securities”);
provided, however, that the event described in this paragraph shall not be
deemed to be a Change in Control by virtue of any of the following situations:
(A) an acquisition by the Company or any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity (a “Subsidiary”); (B) an acquisition by any
employee



--------------------------------------------------------------------------------

benefit plan sponsored or maintained by the Company or any Subsidiary; (C) an
acquisition by any underwriter temporarily holding securities pursuant to an
offering of such securities; (D) a Non-Control Transaction (as defined in
paragraph (iii)); (E) as pertains to a Participant, any acquisition by the
Participant or any group of persons (within the meaning of Sections 13(d)(3) and
14(d)(2) of the Exchange Act) including the Participant (or any entity in which
the Participant or a group of persons including the Participant, directly or
indirectly, holds a majority of the voting power of such entity’s outstanding
voting interests); or (F) the acquisition of Company Voting Securities from the
Company, if a majority of the Board approves a resolution providing expressly
that the acquisition pursuant to this clause (F) does not constitute a Change in
Control under this paragraph (i);

 

(ii) individuals who, at the beginning of any period of twenty-four (24)
consecutive months, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof; provided, that (A) any person
becoming a director subsequent to the beginning of such twenty-four (24) month
period, whose election, or nomination for election, by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board who are then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination) shall
be, for purposes of this paragraph (ii), considered as though such person were a
member of the Incumbent Board; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be a member of the Incumbent Board;

 

(iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any Subsidiary that requires
the approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in connection with the transaction or otherwise (a
“Business Combination”), unless (A) immediately following such Business
Combination: (1) more than 50% of the total voting power of the corporation
resulting from such Business Combination (the “Surviving Corporation”) or, if
applicable, the ultimate parent corporation which directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to the Business Combination (or, if applicable, shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (2) no person
(other than any employee benefit plan sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if

 

2



--------------------------------------------------------------------------------

there is no Parent Corporation, the Surviving Corporation), and (3) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation), following the
Business Combination, were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (a “Non-Control Transaction”) or (B) the Business
Combination is effected by means of the acquisition of Company Voting Securities
from the Company, and a majority of the Board approves a resolution providing
expressly that such Business Combination does not constitute a Change in Control
under this paragraph (iii); or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company and its Subsidiaries.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which, by reducing the number of Company Voting
Securities outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

 

Notwithstanding anything in this Plan to the contrary, if the Participant’s
employment is terminated prior to a Change in Control, and the Participant
reasonably demonstrates that such termination was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (a “Third Party”), then for all purposes of this
Plan, the date immediately prior to the date of such termination of employment
shall be deemed to be the date of a Change in Control for such Participant.

 

1.5 Compensation shall mean the sum of the Participant’s base salary and regular
bonuses (including profit-sharing, RONA, and executive compensation, but
excluding payments under any long term incentive plan, volume incentive plan, or
other extraordinary bonus or incentive plan) for a Plan Year before reductions
for deferrals under the Plan, or the Executive Deferral Plan, or the Savings
Plan, or the Parker Select program. Compensation shall not include any amounts
payable on account of Termination of Employment, whether paid periodically or in
a lump sum.

 

3



--------------------------------------------------------------------------------

1.6 Crediting Rate shall mean: (i) the amount described in Section 1.6.1 to the
extent the Restoration Account balance represents either Annual Deferrals under
Article 3 or earnings previously credited on such deferrals under Section 5.2;
or (ii) the amount described in Section 1.6.2 to the extent the Restoration
Account balance represents either Matching Credits under Article 4 or interest
previously credited on such Matching Credits under Section 5.2:

 

1.6.1 Crediting Rate for Annual Deferrals shall mean any notional gains or
losses equal to those generated as if the Restoration Account balance
attributable to Annual Deferrals under Article 3 had been invested in one or
more of the investment portfolios designated as available by the Administrator,
less separate account fees and less applicable administrative charges determined
annually by the Administrator.

 

A Participant (or after his death, his Beneficiary) may elect to allocate his
Restoration Account among the available portfolios. The gains or losses shall be
credited based upon the daily unit values for the portfolio(s) selected by the
Participant. The rules and procedures for allocating the Restoration Account
balance among the portfolios shall be determined by the Administrator. The
Participant’s allocation is solely for the purpose of calculating the Crediting
Rate. Notwithstanding the method of calculating the Crediting Rate, the Company
shall be under no obligation to purchase any investments designated by the
Participant.

 

1.6.2 Crediting Rate for Matching Credits shall mean any notional gains or
losses equal to those generated as if the Restoration Account balance
attributable to Matching Credits under Article 4 had been invested in the Common
Stock of the Company, including reinvestment of dividends. The rules and
procedures for determining the value of the Common Stock of the Company shall be
determined by the Administrator. The rules and procedures for re-allocating the
Restoration Account balance attributable to the Matching Credits among the other
portfolios offered under the Plan shall be determined by the Administrator.

 

1.7 Disability shall mean any long term disability as defined under the
Company’s long term disability plan. The Administrator, in its complete and sole
discretion, shall determine a Participant’s Disability. The Administrator may
require that the Participant submit to an examination on an annual basis, at the
expense of the Company, by a competent physician or medical clinic selected by
the Administrator to confirm Disability. On the basis of such medical evidence,
the determination of the Administrator as to whether or not a condition of
Disability exists or continues shall be conclusive.

 

1.8 Early Retirement Date shall mean age 55 with ten or more years of employment
with the Company.

 

1.9 Eligible Executive shall mean a key employee of the Company or any of its
subsidiaries who: (i) is designated by the Administrator as eligible to
participate in the Plan (subject to the restriction in Sections 10.2, 11.2 and
12.2 of the Plan); and (ii) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.

 

4



--------------------------------------------------------------------------------

1.10 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.11 Executive Deferral Plan shall mean the Parker-Hannifin Corporation
Executive Deferral Plan as it currently exists and as it may subsequently be
amended.

 

1.12 Financial Hardship shall mean an unexpected need for cash arising from an
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence as determined by the Administrator. Cash needs arising from
foreseeable events such as the purchase of a residence or education expenses for
children shall not, alone, be considered a Financial Hardship.

 

1.13 Matching Credit shall mean the Company’s credit to the Participant’s
Restoration Account under Article 4.

 

1.14 Normal Retirement Date shall mean the date on which a Participant attains
age 65.

 

1.15 Participant shall mean an Eligible Executive who has elected to participate
and has completed a Participation Agreement pursuant to Article 2 of the Plan.

 

1.16 Participation Agreement shall mean the Participant’s written election to
participate in the Plan.

 

1.17 Plan Year shall mean the calendar year.

 

1.18 Restoration Account shall mean the notional account established for
record-keeping purposes for a Participant pursuant to Article 5 of the Plan.

 

1.19 Retirement shall mean a termination of employment following Normal or Early
Retirement Date.

 

1.20 Savings Plan shall mean the Parker Retirement Savings Plan, formerly known
as The Parker-Hannifin Employees’ Savings Plus Stock Ownership Plan, as it
currently exists and as it may subsequently be amended.

 

1.21 Termination of Employment shall mean the Participant’s employment with the
Company ceases for any reason whatsoever, whether voluntary or involuntary,
other than Retirement or death.

 

1.22 Unscheduled Withdrawal shall mean a distribution of all or a portion of the
entire amount credited to the Participant’s Restoration Account requested by the
Participant pursuant to the provisions of Article 11 of the Plan.

 

5



--------------------------------------------------------------------------------

1.23 Valuation Date shall mean each day on which the New York Stock Exchange is
open, except that for purposes of determining the value of a distribution under
Articles 6, 7, 8, 9 or 15, it shall mean the 24th day of each month (or the most
recent business day preceding such date) immediately preceding the month in
which a distribution is to be made.

 

ARTICLE 2

 

Participation

 

2.1 Participation Agreement / Annual Deferral. An Eligible Executive shall
become a Participant in the Plan on the first day of the Plan Year coincident
with or next following the date the individual becomes an Eligible Executive,
provided such Eligible Executive has submitted to the Administrator a
Participation Agreement. To be effective, the Eligible Executive must submit the
Participation Agreement to the Administrator during the enrollment period
designated by the Administrator. In the Participation Agreement, and subject to
the restrictions in Article 3, the Eligible Executive shall designate the Annual
Deferral for the covered Plan Year.

 

2.2 Continuation of Participation. An Eligible Executive who has elected to
participate in the Plan by making an Annual Deferral shall continue as a
Participant in the Plan for purposes of such Annual Deferral even though such
executive ceases to be an Eligible Executive. However, a Participant shall not
be eligible to elect a new Annual Deferral unless the Participant is an Eligible
Executive for the Plan Year for which the election is made.

 

ARTICLE 3

 

Executive Deferrals

 

3.1 Deferral Election. A Participant may elect an Annual Deferral under this
Plan to defer all or a portion of the Compensation that he or she cannot defer
under the Savings Plan due to the Statutory Limit. Such election shall designate
a specified percentage of Compensation to be deferred. Annual Deferrals under
this Plan shall be irrevocable.

 

3.2 Maximum Annual Deferral. The Annual Deferral for a Plan Year shall be
determined as:

 

(i) For a Participant who is not eligible to participate in the Executive
Deferral Plan, any whole percentage between 1 and 15% of Compensation up to
$25,000.

 

(ii) For a Participant who is eligible to participate in the Executive Deferral
Plan, any whole percentage between 1 and 5% of Compensation up to $7,600.

 

6



--------------------------------------------------------------------------------

3.3 Vesting. The Participant’s right to receive Compensation deferred (and gains
or losses thereon) under this Article 3 shall be 100% vested at all times.

 

ARTICLE 4

 

Company Matching Credits

 

4.1 Amount. The Company’s Matching Credit in each Plan Year shall equal one
hundred percent (100%) of the first three percent (3%) of Compensation deferred
and fifty percent (50%) of the next two (2%) of Compensation deferred, reduced
by the maximum matching contributions that would have been credited to the
Participant’s account under the Savings Plan if he had elected to make the
maximum permitted deferral to the Savings Plan, whether or not he actually does
so. Notwithstanding the foregoing, the maximum Matching Credit allocated to any
Participant’s Restoration Account in a Plan Year shall be $17,000, less the
maximum matching contributions that would have been credited to the
Participant’s account under the Savings Plan if he had elected to make the
maximum permitted deferral to the Savings Plan.

 

4.2 Vesting. Subject to Section 12.4, the Participant’s right to receive
Matching Credits (and gains or losses thereon) credited to the Participant’s
Restoration Account shall be one hundred percent (100%) vested.

 

ARTICLE 5

 

Restoration Accounts

 

5.1 Restoration Accounts. Solely for record keeping purposes, the Company shall
maintain a Restoration Account for each Participant.

 

5.2 The Timing of Credits.

 

(i) Annual Deferrals made under Article 3 shall be credited to the Restoration
Account on the same day the deferrals would otherwise have been paid to the
Participant but for the deferral election;

 

(ii) Matching Credits under Article 4 shall be credited to the Restoration
Account as of the day the corresponding Annual Deferrals are credited to the
Restoration Account; and

 

(iii) gains or losses shall be credited to the Restoration Account as of the
close of business on each Valuation Date, based on the Crediting Rate in effect
for the day under Section 1.6.

 

7



--------------------------------------------------------------------------------

5.3 Terminations. Following a Participant’s Termination of Employment,
Retirement or death, gains or losses shall continue to be credited to the
Restoration Account through the final Valuation Date.

 

5.4 Statement of Accounts. The Administrator shall provide periodically to each
Participant a statement setting forth the balance of the Restoration Account
maintained for such Participant.

 

ARTICLE 6

 

Retirement Benefits

 

6.1 Amount. Upon Retirement, the Company shall pay to the Participant the value
of his Restoration Account at the time and in the manner selected by the
Participant pursuant to the rules set forth in Sections 6.2 and 6.3.

 

6.2 Form of Retirement Benefits. The retirement benefit shall be paid monthly
over a period of fifteen (15) years or the number of whole years required to
result in a monthly benefit of at least one thousand dollars ($1,000), if less;
provided, however, that the Participant may elect to have payment made in one of
the following options:

 

(i) a single lump sum payment in cash;

 

(ii) monthly installments over 5, 10 or 15 years; provided, that if a monthly
benefit is less than $1,000, the Administrator may shorten the payout period in
whole year increments to assure that each monthly payment is at least $1,000; or

 

(iii) an annual lump sum amount payable as of January 1 of each year equal to a
specified whole number percentage (1-8%) of the account balance as of the
Valuation Date preceding each such annual payment, plus monthly installments of
the remaining balance of the account over 5, 10 or 15 years; provided, that if a
monthly benefit is less than $1,000, the Administrator may shorten the payout
period in whole year increments to assure that each monthly payment is at least
$1,000.

 

Payments shall be made or shall begin as of the first day of the month no later
than the date sixty (60) days after the Participant’s Retirement, unless the
Participant has elected to have payments begin as of January 1 of a later year.
However, in no event shall payments commence later than the January 1 occurring
five (5) years after Retirement or, if earlier, the January 1 following the date
the Participant attains age seventy (70). Notwithstanding the foregoing, the
Company may postpone all or a portion of any scheduled payment until the next
fiscal year to avoid loss of the corporate tax deduction under Internal Revenue
Code Section 162(m). Except as provided in Article 7, 10, 11 or 15, the
Participant may change the election of the form of payment at any time prior to
commencement of payment, except that if the election is not filed at least
thirteen (13)

 

8



--------------------------------------------------------------------------------

months prior to the Participant’s scheduled date of commencement of payment, the
election shall be ineffective unless the Participant agrees to take a ten
percent (10%) reduction in the value of the Restoration Account.

 

6.3 Small Benefit Exception. Notwithstanding any of the foregoing, if the sum of
all benefits payable to the Participant is less than or equal to ten thousand
dollars ($10,000), the Company shall pay such benefits in a single lump sum.

 

ARTICLE 7

 

Termination Benefits

 

7.1 Amount. As of the first day of the month beginning no later than sixty (60)
days after Termination of Employment, the Company shall pay to the Participant a
termination benefit equal to the balance of the Restoration Account as of the
Valuation Date.

 

7.2 Form of Termination Benefits. The Company shall pay the termination benefits
in a single lump sum; provided, however, that except following a Change in
Control the Company may, in its sole discretion, elect to pay the termination
benefits over a period of three (3) years in monthly installments, in which
event the Restoration Account shall continue to be credited with gains or losses
based on the Crediting Rate(s) elected by the Participant from time to time.

 

ARTICLE 8

 

Survivor Benefits

 

8.1 Pre-Commencement Survivor Benefit. If the Participant dies prior to the
commencement of installment payments, the Company shall pay the balance of the
Restoration Account to the Participant’s Beneficiary in one of the following
forms, based on the Participant’s election:

 

(i) a single lump sum payment in cash;

 

(ii) monthly installments over 5, 10 or 15 years; provided, that if a monthly
benefit is less than $1,000, the Administrator may shorten the payout period in
whole year increments to assure that each monthly payment is at least $1,000; or

 

(iii) an annual lump sum amount equal to a specified percentage (1-8%) of the
account balance as of the Valuation Date preceding each such annual payment,
plus monthly installments of the remaining balance of the account over 5, 10 or
15 years; provided, that if a monthly benefit is less than $1,000, the
Administrator may shorten the payout period in whole year increments to assure
that each monthly payment is at least $1,000.

 

9



--------------------------------------------------------------------------------

In the absence of an election by the Participant, payment shall be made to the
Beneficiary in a single lump sum payment in cash; provided, that the Beneficiary
may elect either of the installment forms of payment described above if he/she
agrees to take a 10% reduction in the value of the Account.

 

Payments shall be made or shall begin as of the first day of the month no later
than the date sixty (60) days after the Participant’s death unless the
Participant has elected to have payments begin as of January 1 of a later year.
However, in no event shall payments commence later than the January 1 occurring
five (5) years after death or, if earlier, the January 1 following the date the
Participant would have attained age seventy (70). Except as provided in Article
7, 10, 11 or 15, the Participant (or after his death, his Beneficiary) may
change the election of the form of payment at any time prior to commencement of
payment, except that if the election is not filed at least thirteen (13) months
prior to the scheduled time of payment for the survivor benefit, the election
shall be ineffective unless the Beneficiary agrees to take a ten percent (10%)
reduction in the value of the Restoration Account.

 

8.2 Post-Commencement Survivor Benefit. If the Participant dies after the time
installment payments have commenced, the Company shall pay the remaining balance
of the Restoration Account to the Participant’s Beneficiary in accordance with
the following rules, based on the Participant’s election:

 

(i) continue in the form in effect before the Participant’s death; or

 

(ii) a single lump sum in cash to be paid the first of the month no later than
the date 60 days after the Participant’s death.

 

In the absence of an election by the Participant, payment shall continue to be
made in accordance with the schedule of payments in effect prior to the
Participant’s death.

 

8.3 Small Benefit Payment. Notwithstanding any of the foregoing, in the event
the sum of all benefits payable to the Beneficiary is less than or equal to ten
thousand dollars ($10,000), the Company shall pay such benefits in a single lump
sum.

 

ARTICLE 9

 

Disability

 

If a Participant suffers a Disability, the Company shall pay the benefit
described in Article 6 to the Participant as if the date of the Participant’s
Termination of Employment for Disability were the Participant’s Normal
Retirement Date.

 

10



--------------------------------------------------------------------------------

ARTICLE 10

 

Change in Control

 

10.1 Election. At the time the Participant is completing his initial
Participation Agreement, the Participant may elect that, if a Change in Control
occurs, the Participant (or after the Participant’s death the Participant’s
Beneficiary) shall receive a lump sum payment of the balance of the Restoration
Account within thirty (30) days after the Change of Control. Such balance shall
be determined as of the end of the month sixty (60) days prior to the month in
which the Change in Control occurs.

 

10.2 Benefit Reduction on Withdrawal. If a Participant has not made the election
described in Section 10.1 above and, within thirty (30) days after a Change of
Control, the Participant (or Beneficiary) elects to receive a distribution of
the balance of the Restoration Account (determined as described in Section
10.1), the lump sum payment shall be reduced by an amount equal to five percent
(5%) of the total balance of the Restoration Account (instead of the ten percent
(10%) reduction otherwise provided for in Section 11.2). If a Participant elects
such a withdrawal, any on-going Annual Deferral shall cease, and the Participant
may not make any further Annual Deferrals until one entire Plan Year following
the Plan Year in which such withdrawal was made has elapsed.

 

ARTICLE 11

 

Withdrawals

 

11.1 Election. A Participant (or Beneficiary if the Participant is deceased) may
request an Unscheduled Withdrawal of all or a portion of the entire amount
credited to the Participant’s Restoration Account as of the Valuation Date on
which the written request is received by the Administrator, which shall be paid
in a single lump sum as soon as practicable following receipt of the request;
provided, however, that (i) the minimum withdrawal shall be twenty-five percent
(25%) of the Restoration Account balance, and (ii) an election to withdraw
seventy-five percent (75%) or more of the balance shall be deemed to be an
election to withdraw the entire balance.

 

11.2 Withdrawal Penalty. There shall be a penalty deducted from the Restoration
Account prior to an Unscheduled Withdrawal equal to ten percent (10%) of the
Unscheduled Withdrawal. If a Participant elects such a withdrawal, any on-going
Annual Deferral shall cease, and the Participant may not make further Annual
Deferrals until one entire Plan Year following the Plan Year in which such
withdrawal was made has elapsed.

 

11.3 Financial Hardship Distribution. Upon a finding that the Participant or the
Beneficiary has suffered a Financial Hardship, the Administrator may in its sole

 

11



--------------------------------------------------------------------------------

discretion permit the Participant to cease any on-going deferrals and accelerate
distributions of benefits under the Plan in the amount reasonably necessary to
alleviate such Financial Hardship. If a distribution is made to a Participant on
account of Financial Hardship, the Participant may not make further Annual
Deferrals under the Plan until one entire Plan Year following the Plan Year in
which a distribution based on Financial Hardship was made has elapsed; however,
there shall be no withdrawal penalty assessed.

 

11.4 Small Benefit Exception. Notwithstanding any of the foregoing, if the sum
of all benefits payable to the Participant or Beneficiary who has requested the
Unscheduled Withdrawal or Financial Hardship withdrawal is less than or equal to
ten thousand dollars ($10,000), the Company shall pay out the entire Restoration
Account balance (reduced by the ten percent (10%) penalty, if applicable) in a
single lump sum.

 

11.5 Limit on Withdrawals. Notwithstanding any of the foregoing, no Participant
in a position described in Section 162(m) of the Internal Revenue Code (or who
the Company reasonably believes will be in such a position) shall be permitted
to take any distribution from the Plan in any year in which he is in or is
believed to be in such a position.

 

ARTICLE 12

 

Conditions Related to Benefits

 

12.1 Nonassignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by or to any person or
entity, at any time or any manner whatsoever. These benefits shall be exempt
from the claims of creditors of any Participant or other claimants and from all
orders, decrees, levies, garnishment or executions against any Participant to
the fullest extent allowed by law.

 

12.2 No Right to Company Assets. The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participant and any Beneficiary
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder.

 

12.3 Protective Provisions. The Participant shall cooperate with the Company by
furnishing any and all information requested by the Administrator, in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Administrator may deem necessary and taking such other actions as may be
requested by the Administrator. If the Participant refuses to cooperate, the
Company shall have no further obligation to the Participant under the Plan. If
the Participant makes any material misstatement of information or nondisclosure
of medical history, then no benefits shall be payable to the Participant or the
Participant’s Beneficiary or estate under the Plan beyond the sum of the
Participant’s Annual Deferrals.

 

12.4 Withholding. The Participant or the Beneficiary shall make appropriate

 

12



--------------------------------------------------------------------------------

arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required.

 

ARTICLE 13

 

Administration of Plan

 

The Company shall administer the Plan, provided, however, that the Company may
elect to appoint a committee of three (3) or more individuals to administer the
Plan. All references to the Administrator herein shall refer to the Company or,
if such committee has been appointed, the committee.

 

The Administrator shall administer the Plan and shall have discretionary
authority to interpret, construe and apply its provisions in accordance with its
terms. The Administrator shall further establish, adopt or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan. All decisions of the Administrator shall be final and binding. The
individuals serving on the committee shall, except as prohibited by law, be
indemnified and held harmless by the Company from any and all liabilities,
costs, and expenses (including legal fees), to the extent not covered by
liability insurance arising out of any action taken by any member of the
committee with respect to the Plan, unless such liability arises from the
individual’s own gross negligence or willful misconduct.

 

ARTICLE 14

 

Beneficiary Designation

 

The Participant shall have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan shall be made in the event of the Participant’s death. The Beneficiary
designation shall be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

 

The submission of a new Beneficiary designation shall cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary. The spouse of a
married Participant shall consent to any designation of a Beneficiary other than
the spouse, and the spouse’s consent shall be witnessed by a notary public.

 

13



--------------------------------------------------------------------------------

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the Participant’s estate.

 

ARTICLE 15

 

Amendment and Termination of Plan

 

15.1 Amendment of Plan. Except as provided in Section 15.3, the Company may at
any time amend the Plan in whole or in part, provided, however, that such
amendment: (i) shall not decrease the balance of the Participant’s Restoration
Account at the time of such amendment; and (ii) shall not retroactively decrease
the applicable Crediting Rate of the Plan prior to the time of such amendment.
The Company may amend the Crediting Rate or Fixed Crediting Rate of the Plan
prospectively, in which case the Company shall notify the Participant of such
amendment in writing within thirty (30) days after such amendment.

 

15.2 Termination of Plan. Except as provided in Section 15.3, the Company may at
any time terminate the Plan. If the Company terminates the Plan, the date of
such termination shall be treated as the date of Retirement or Termination of
Employment for the purpose of calculating Plan benefits, and the Company shall
pay to the Participant the benefits the Participant is entitled to receive under
the Plan in monthly installments over a thirty-six (36) month period. Interest
at an annualized rate equal to 90% of the Ten-Year United States Treasury Note
rate as of January 1 of the year in which the Plan is terminated will be
credited to the Participant’s Restoration Account commencing as of the date of
the Plan’s termination and continuing until distribution under this Section is
completed.

 

15.3 Amendment or Termination After Change in Control. Notwithstanding the
foregoing, the Company shall not amend or terminate the Plan without the prior
written consent of affected Participants for a period of two calendar years
following a Change in Control and shall not thereafter amend or terminate the
Plan in any manner which affects any Participant (or Beneficiary of a deceased
Participant) who commences receiving payment of benefits under the Plan prior to
the end of such two year period following a Change in Control.

 

15.4 Company Action. Except as provided in Section 15.3 or 15.5, the Company’s
power to amend or terminate the Plan shall be exercisable by the Company’s Board
of Directors or by the committee or individual authorized by the Company’s Board
of Directors to exercise such powers.

 

14



--------------------------------------------------------------------------------

15.5 Constructive Receipt Termination. In the event the Administrator determines
that amounts deferred under the Plan have been constructively received by
Participants and must be recognized as income for federal income tax purposes,
the Plan shall terminate and distributions shall be made to Participants in
accordance with the Provisions of Section 15.2 or as may be determined by the
Administrator. The determination of the Administrator under this Section 15.5
shall be binding and conclusive.

 

ARTICLE 16

 

Miscellaneous

 

16.1 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

16.2 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for “a select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.

 

16.3 Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan.

 

16.4 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

 

16.5 Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

 

16.6 Captions. The captions of the articles and sections of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

16.7 Validity. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

 

15



--------------------------------------------------------------------------------

16.8 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

 

16.9 Applicable Law. The Plan shall be governed and construed in accordance with
the laws of Ohio except where the laws of Ohio are preempted by ERISA.

 

16.10 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand-delivered, or
sent by first class mail, facsimile, or electronic mail to the principal office
of the Company, directed to the attention of the Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.

 

ARTICLE 17

 

Claims and Review Procedures

 

17.1 Claims Procedure. The Company shall notify a Participant in writing, within
ninety (90) days after his or her written application for benefits, of his or
her eligibility or noneligibility for benefits under the Plan. If the Company
determines that a Participant is not eligible for benefits or full benefits, the
notice shall set forth: (i) the specific reasons for such denial; (ii) a
specific reference to the provisions of the Plan on which the denial is based;
(iii) a description of any additional information or material necessary for the
claimant to perfect his or her claim, and a description of why it is needed; and
(iv) an explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have the
claim reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Participant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety-day
period.

 

17.2 Review Procedure. If a Participant is determined by the Company not to be
eligible for benefits, or if the Participant believes that he or she is entitled
to greater or different benefits, the Participant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Participant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Participant (and counsel, if any) an opportunity to present his
or her position to the Company orally or in writing, and the Participant (or
counsel) shall have the right to review the pertinent documents. The Company
shall notify the Participant of its decision in writing within the sixty-day
period, stating specifically the basis of its decision, written in a manner
calculated to be understood by the Participant and the specific provisions of
the Plan on which the decision is based. If, because of the

 

16



--------------------------------------------------------------------------------

need for a hearing, the sixty-day period is not sufficient, the decision may be
deferred for up to another sixty-day period at the election of the Company, but
notice of this deferral shall be given to the Participant. In the event of the
death of the Participant, the same procedures shall apply to the Participant’s
beneficiaries.

 

17